DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                     ANDRE WITHERSPOON, JR.,
                            Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D17-3303 and 17-3304

                            [June 14, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn    D.    Kelley,   Judge;   L.T.    Case    Nos.
502016CF010088AXXXMB and 502016CF009746AXX.

  Jack A. Fleischman of Fleischman & Fleischman, P.A., West Palm
Beach, Assistant Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE E., Associate Judge,
concur.
                         *       *        *

  Not final until disposition of timely filed motion for rehearing.